Citation Nr: 0826664	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  01-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of status post automatic implantable 
cardiovascular defibrillator (AICD).


REPRESENTATION

Appellant represented by:	James E. Caldwell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The veteran provided testimony 
during an RO hearing in July 2001.


FINDING OF FACT

VA's treatment beginning in March 27, 2000 was not faulty and 
did not cause additional disability.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
residuals of status post AICD are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in January 2001 that addressed all three 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.

The Board acknowledges that the notice was sent to the 
veteran after the October 2000 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the veteran concerning effective date or degree of 
disability for the claim are harmless, as compensation has 
been denied thus rendering moot any issues with respect to 
implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and lay statements including hearing testimony.  
Attempts to obtain VA records of informed consent for the 
March 2000 treatment were unsuccessful.  However, it appears 
that any such records are unavailable, and the veteran has 
not alleged a lack of consent to perform the treatment at 
issue.  A VA examination was conducted in October 2005, and 
VA medical opinions were obtained in December 2000 and May 
2007.  VA has satisfied its assistance duties.

The provisions of 38 U.S.C.A. § 1151 (West 2002) and 38 
C.F.R. § 3.361 (2007) apply.  Under them, the veteran must 
show that he has additional disability that was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing such VA hospital care, medical or surgical 
treatment, or examination.

The veteran's assertions are to the effect that he has 
additional impairment as a result of faulty AICD surgery 
which occurred on March 27, 2000.  The preponderance of the 
evidence indicates that VA treatment was not faulty and that 
the veteran does not have additional disability as a result 
of the VA medical treatment in question which began on March 
27, 2000.  

VA and private medical records show that a defibrillator wire 
from an AICD which VA implanted into the veteran on March 27, 
2000 migrated into his lung or pleura, causing 
pneumopericardium, pneumothorax, and hemithorax treated 
privately in April 2000.  He had also had low back pain after 
the March 2000 surgery, according to late March 2000 VA 
medical records.  There was additional treatment which is 
mentioned below.

The VA examiner in December 2000 indicated that the migration 
of the veteran's defibrillator wire with subsequent 
pneumopericardium and hemithorax was a known complication of 
defibrillator placement; therefore, there was no VA fault 
involved.  

On VA examination in October 2005, the veteran contended that 
as a result of the AICD insertion, he experiences continued 
pain and discomfort in his hips, legs, and back from 
complications of restraints applied during the implant 
surgery.  He also stated that chronic chest congestion has 
caused him to require antibiotics, steroids, and other 
medications for breathing problems daily.  The examiner 
reviewed the claims folder and noted that the amount of 
discomfort experienced by the veteran after the March 27, 
2000 surgery was consistent with what would be expected under 
the circumstances from someone with chronic low back pain.  
The examiner also noted that during the veteran's subsequent 
private hospitalization, the veteran experienced an 
exacerbation of a preexisting chronic obstructive pulmonary 
disease (COPD) and was treated with corticosteroids and 
bronchodilators and discharged on April 15, 2000 after a 13 
day hospital stay.  Three weeks later he was readmitted on 
May 5, 2000 to the VA hospital with recurrent pleural 
effusion and a chest tube was emplaced.  Subsequent to this, 
the veteran had multiple emergency room visits for 
exacerbation of COPD from May through August 2000.  

The examining physician indicated that lead perforation, 
pneumothorax, and hemothorax such as occurred with the 
veteran were infrequent but known complications of AICD 
placement.  The standard of care was provided to accomplish 
the AICD placement, except that only a posterior-anterior 
(PA) view of the veteran's chest was taken on chest X-ray, 
instead of the standard lateral and PA, and that the examiner 
could not exclude the possibility that the lead perforation 
might have been detected earlier had both a PA and lateral 
chest X-ray been taken.  However, it was unlikely that any 
permanent disability was incurred as a result of 
complications from AICD placement.  The veteran was 
discharged from his May 2000 hospitalization for pleural 
effusion after 5 days.  Back pain from degenerative joint 
disease and disc disease of the lumbosacral spine, and COPD, 
were preexisting conditions.  The examiner indicated that 
both the back pain and the COPD worsened after the surgery, 
but that it was difficult to attribute causality.  Although 
it was conceivable that manipulation of the back during 
surgery could have precipitated a disk rupture, if this were 
the case, one would expect more pain following the surgery 
than was observed, yet the first record of medical attention 
for increased low back pain was roughly 18 or more months 
later.  Similarly, although there was a short term 
exacerbation of COPD associated with the development of 
pneumothorax and pleural effusion after the surgery, it is 
difficult to attribute permanent worsening of COPD to the 
AICD placement or its complications.  In rare cases of 
hemithorax, a condition called fibrothorax develops, which 
causes fibrosis of the pleura to encase lung tissue and cause 
restricted lung inflation.  However, the veteran's chest X-
ray and pulmonary function tests after the surgery were not 
consistent with the diagnosis of fibrothorax.  Therefore, the 
examiner concluded that the veteran did not suffer any 
additional permanent disability as a result of his AICD 
procedure or follow-up VA treatment.  

The VA medical examiner in May 2007 indicated that a 
perforation after the implant of the AICD caused a pleural 
effusion, without a question contributing to the veteran's 
morbidity.  However, the lead which had perforated into the 
pleural space was removed on April 6, 2000.  The veteran was 
treated successfully with medications.  He continued to have 
symptoms which were in part due to some of the medications 
given.  The examiner reviewed the veteran's statements along 
with records from the treatment facilities and came to the 
conclusion that the incident of perforation was not due to 
negligence, carelessness, or lack of proper skill, but 
instead was merely a complication of the AICD procedure.  
Although the complication did cause some morbidity, this 
problem was corrected with further treatment.  Therefore, it 
appeared that no permanent disability resulted from that 
problem, and that it was not as likely as not that the 
veteran suffered permanent disability from the event.  

The examiner in October 2005 found that there was no faulty 
VA treatment involved.  Similarly, the examiner in May 2007 
found that there was no negligence, carelessness, or lack of 
proper skill involved.  To the contrary, the examiner in 
October 2005 indicated that a lateral chest X-ray should have 
been taken shortly after the surgery, but delay in the 
detection of the lead perforation was not established.  Also, 
neither the October 2005 nor the May 2007 VA examiner found 
that the veteran sustained additional permanent disability as 
a result of the VA treatment in 2000.  In fact, they each 
reached the opposite conclusion after reviewing the veteran's 
claims folder.  There is no competent medical evidence of 
record from other sources indicating that the VA treatment in 
question was faulty or caused additional disability.  Since 
the preponderance of the evidence indicates that it was not 
faulty and that there was no additional permanent disability 
caused by the VA treatment, the claim fails.  

The Board notes that the veteran and his son feel that the VA 
treatment in question was faulty and that he has additional 
disability as a result of it, as evidenced by their 
statements including the veteran's sworn testimony in July 
2001.  However, they are both laypersons and as such, their 
opinions on these medical matters are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

VA benefits under 38 U.S.C.A. § 1151 for residuals of status 
post AICD can not be granted.  


ORDER

VA compensation under 38 U.S.C.A. § 1151 for residuals of 
status post AICD is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


